Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the response filed on 11/18/2020. Currently claims 1-33 are pending.
Response to Arguments
Applicant's arguments filed 11/18/2020 with respect to the previous rejection of claims 1-6, 9-14, 16, 19-25, 27 and 30-33 under 35 USC 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman, rejection of claim 7 under 35 USC 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman in view of Boric-Lubecke, claim 8 rejected under 35 USC 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman in view of Tran, claims 15 and 26 rejected under 35 USC 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman in view of Banet, claims 17 and 28 rejected under 35 USC 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravarthy, claims 18 and 29 rejected under 35 USC 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman in view of Lahiji have been fully considered but they are not persuasive. 

Applicant’s arguments are directed to independent claims 1 and 24. The crux of applicant’s argument is that the previous non-final rejection does not disclose the limitation “a first signal processing and analysis module embedded in the wearable device and connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module”. Specifically applicant’s arguments appear to be directed to the assertion that specifically the clamed first processor and analysis module being embedded in the wearable device not being taught. 

As applicant argues:
“The Office Action asserts that paragraphs [0032], [0059], [0065], and [0004] of Al-Ali disclose the processor capable of performing QRS detection, HR calculation and ECG derived RR determination based on the ECG signals. However, none of the processor 19, the patient monitor 205 and processor described in Al-Ali is embedded in the wearable device. Also, the Office acknowledges that Al-Ali fails to disclose a wearable device. Therefore, Al-Ali fails to disclose the features of the first signal processing and analysis module embedded in the wearable device and performing QRS detection, HR calculation and ECG derived RR determination based on the ECG signals recited in claim 1.” [see pgs. 2-3 of applicant’s arguments received on 11/18/2020 (hereafter referred to as applicant’s arguments)]

The Office Action asserts that Yang, Cao, Airaksinsen, and Melman disclose the features about the non-contact ECG and audio sensors embedded in the wearable vest. But the Office does not identify any teaching by Yang, Cao, Airaksinsen, and Melman of a signal processing and analysis module embedded in the wearable device and performing QRS detection, HR calculation and ECG derived RR determination.” [see pg. 3 of applicant’s arguments].

	“In addition, independent claim 24, step (a) recites the features “the wearable device comprising an embedded first signal processing and analysis module”, and step (c) recites the features “processing the ECG signals, the respiratory sound signal and the heart sound signal by the first signal processing and analysis module to perform QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination.” These features of claim 24 are similar to the above-mentioned features of claim, and rationale set forth in the Office Action for rejecting 24 is substantially the same as the rationale for rejecting claim 1, discussed above” [see pg. 3 of applicant’s arguments]


This argument is not persuasive. Melman is relied upon to teach embedding a first signal processing and analysis module in a wearable device.
Page 9 of the previous office action mailed on 9/15/2020 specifically states:
“Melman discloses a vest embedded with physiological sensors [see Fig. 1A pg. 4 lines 1-5… “Figs. 1A and 1 B are schematic drawings of an exemplary vest as worn by the patient” and claim 12… “The garment of claim 1, additionally comprising at least one sensor for sensing other physiological conditions”] so as to allow for continual diagnostic monitoring without impeding an individual’s movement [see pg. 1 lines 15-25… “In the medical monitoring area, multi-channel patient monitors are currently available. These monitors are hard-wired between the patient-worn sensors and the processing/display module. They are bulky and unsuitable for less than intensive, critical care monitoring. These bedside and console monitors offer multi-parameter sensing, but are not intended to be worn directly by the patient. It would therefore be desirable to have a system which can be worn by the subject being monitored and which can provide alarm indications to caregivers in the immediate vicinity of the subject being monitored.”] Additionally, Melman discloses integrating the wearable device with external processors so that sensors in the wearable device are responsive to external commands  [Pg. 13 lines 5-15 of Melman see “In another embodiment of the invention the Smartphone manages the complete flow of process. The Smartphone has a "Start" key, on the touch screen, which starts the measurement sequence. When the patent hits "Start", the Smartphone communicates with the electronic means to ensure all communication and functions are in a working condition.”] this integration of at least both analysis modules with the wearable device is at least a form of partial embedding of the first signal processing and analysis modules with the wearable device as claimed.”
Later after identifying Melman as teaching partial embedding a first signal processing and analysis module (as cited above) of the previous office action on pg. 11: 

 “It would have been obvious to one having ordinary skill in the art at the time the
invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen
to replace Al-Ali in view of Yang in view of Cao in view of Airaksinsen’s sensor array with a wearable vest embedded with sensors similarly to that disclosed by Melman because absent unexpected results such a modification would allow for continuous monitoring of individual without impeding an individual’s movement.”
Thus, when Al-Ali as modified is further modified by Melman to include a wearable vest, it is understood that that a wearable vest embedded with sensors is inclusive of a partially embedded first signal processing and analysis module. This feature is not addressed by applicant. Applicant needs to assert a rational for why this feature does not recite the claimed limitation of the “a signal processing and analysis module embedded in the wearable device and performing QRS detection, HR calculation and ECG derived RR determination”. Without even addressing these sections and providing a rational as to why this modification is improper or does not recite the claimed limitation, there is no way to determine if this features do not recite the limitation as argued. Thus, this argument is not persuasive and the current 103 rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14, 16, 19-25, 27 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali et al (US 20160051205) in view of Yang et al (US .

Regarding Claim 1:
Al-Ali discloses:
 A system for health condition monitoring, the portable device being capable of communicating between the wearable device and the server [see abstract… “systems and methods for using multiple physiological parameter inputs to determine multiparameter confidence in respiratory rate measurements.”] comprising a sensor assembly [see Fig. 1 element 13], a portable device and a server the portable device being capable of communicating between the wearable device and the server [see para 32… “the monitoring system 10 is a portable monitoring system” and see para 47… “The patient monitor 205 can communicate with the external devices via a wired and/or wireless connection.  The external devices can include a central monitoring station (such as a nurses' monitoring station), a server, a laptop computer, a cell phone, a smart phone, a personal digital assistant, a kiosk, other patient monitors, or other clinician devices.”. Based on these sections, element 10 (ie a monitoring system) is at least a server. The patient monitor element 205 appears to be reference to the monitoring system. As discussed in para 47 this device can wirelessly communicate with an external device of a smart phone. This external smart phone is at least a portable device.], the system for health condition monitoring further comprising:
electrodes for acquiring ECG and/or bioimpedance signals”];
an audio acquisition module for capturing a respiratory sound signal and a heart sound signal from the user [see para 23… “Acoustic sensors, including piezoelectric acoustic sensors, can be used to measure breath sounds and other biological sounds of a patient”];
a first signal processing and analysis module connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module [see para 32… “The sensors 13 can generate respective signals by measuring a physiological parameter of the patient 12.  The signals are then processed by one or more processors 19.  The one or more processors 19 then communicate the processed signal to the display 11.” And see para 59… “The heart rate can be derived from an ECG signal”  And see para 65… “in one embodiment, PWTT is determined as a time difference between a peak of an R-wave 335 of a QRS complex of an ECG signal 330 to the foot point 345 of a plethysmograph signal 340.” And see para 4 “a processor configured to: derive a first respiratory rate measurement from the acoustic respiratory signal, derive a second respiratory rate measurement from one or both of the photoplethysmographic signal and the electrical signal”. Deriving a second respiratory rate from the electrical signal refers to obtaining  a respiratory rate from ECG (as ECG is the electrical signal). Thus one of processors that determines heart rate, a QRS complex, and a respiratory rate all from the ECG data is at least a first signal a processor configured to: derive a first respiratory rate measurement from the acoustic respiratory signal, derive a second respiratory rate measurement from one or both of the photoplethysmographic signal and the electrical signal” Here it is clear that the processor (please note as indicated previously that the processor refers to one or more processors of which one is the first signal processing and analysis module) collects and analyzes both audio data (ie data from the audio acquisition module) indicating that the first signal processing and analysis module is connected with the audio acquisition module as claimed];
and a second signal processing and analysis module provided on the server for receiving and processing the ECG signals, the respiratory sound signal and the heart sound signal uploaded by the portable device, wherein heart sound localization, heart sound cancellation, respiratory sound restoration, and sound based RR determination are performed in the second signal processing and analysis module, so as to obtain information for health condition monitoring [see para 32… “The sensors 13 can generate respective signals by measuring a physiological parameter of the patient 12.  The signals are then processed by one or more processors 19.  The one or more processors 19 then communicate the processed signal to the display 11.” And see para 23… “Acoustic sensors, including piezoelectric acoustic sensors, can be used to measure breath sounds and other biological sounds of a patient.  Breath sounds obtained from an acoustic sensor placed on the neck, chest, and/or other suitable location can be processed by a patient monitor to derive one or more physiological parameters of a patient, including respiratory rate.” This acoustic sound information from the area of the chest is interpreted as including heart sound localization, heart sound cancellation, respiratory sound restoration. And see para 4 “a processor configured to: derive a first respiratory rate measurement from the acoustic respiratory signal, derive a second respiratory rate measurement from one or both of the photoplethysmographic signal and the electrical signal”. Deriving a respiratory rate from acoustic respiratory signal is at least sound based RR determination. Additionally, as mentioned above the portable device is in electronic communication with the both processing and analysis modules.]
However, Al-Ali only discloses a sensor assembly [see Fig. 1 element 13] which is not really a wearable device and thus Al-Ali fails to disclose a wearable device. Additionally, Al- Ali discloses using contact ECG acquisition modules and contacting audio acquisition modules. Therefore, Al-Ali fails to fully disclose a “non-contact ECG acquisition module”, a “non-contact audio acquisition module” and these modules being embedded in the wearable device as claimed.
Yang discloses microphones as a known audio sensor used in measuring body sounds [see para 29… “Capture system 110 may include, for example, a microphone positioned on the body of a human subject that detects the body sound.”] in the analogous art of cardiovascular diagnostics [see para 1… “The present invention relates to physiological monitoring and, more particularly, filtering of an acoustic physiological signal containing respiration sound and heart sound to isolate respiration sound”]
non-contact electrodes (NCEs) for ECG measurement”] in the analogous art of cardiovascular diagnostics [see para 19… “wirelessly monitoring a patient's health, such as e.g., the patient's cardiovascular health”].
Airaksinen discloses that using sensors that obtain cardiovascular parameters without contacting the skin provides the advantage of a reduction in skin irritation which helps improve the ability to monitor physiological signals longer with minimal skin irritation [see para 23… “An advantage of using the signal indicative of cardiovascular motion with respect to the ECG is that there is no need to provide electrical contact to the individual's skin and thus the skin irritation can be significantly minor especially in long lasting and/or repetitive use.”] in the analogous art of cardiovascular diagnostics [see abstract… “An apparatus for determining information indicative of cardiac malfunctions and abnormalities includes a processing device”]
Melman discloses a vest embedded with physiological sensors [see Fig. 1A pg. 4 lines 1-5… “Figs. 1A and 1 B are schematic drawings of an exemplary vest as worn by the patient” and claim 12… “The garment of claim 1, additionally comprising at least one sensor for sensing other physiological conditions”] so as to allow for continual diagnostic monitoring without impeding an individual’s movement [see pg. 1 lines 15-25… “In the medical monitoring area, multi-channel patient monitors are currently available. These monitors are hard-wired between the patient-worn sensors and the processing/display module. They are bulky and unsuitable for less than intensive, critical care monitoring. These bedside and console monitors offer multi-parameter sensing, but are not intended to be worn directly by the patient. It would therefore be desirable to have a system which can be worn by the subject being monitored and which can provide alarm indications to caregivers in the immediate vicinity of the subject being monitored.”] Additionally, Melman discloses integrating the wearable device with external processors so that sensors in the wearable device are responsive to external commands  [Pg. 13 lines 5-15 of Melman see “In another embodiment of the invention the Smartphone manages the complete flow of process. The Smartphone has a "Start" key, on the touch screen, which starts the measurement sequence. When the patent hits "Start", the Smartphone communicates with the electronic means to ensure all communication and functions are in a working condition.”] this integration of at least both analysis modules with the wearable device is at least a form of partial embedding of the first signal processing and analysis modules with the wearable device as claimed. 
Since Al-Ali is silent as to the exact structure of the audio sensors and Yang discloses that a microphone is a known audio sensor used in measuring respiratory and cardiovascular properities, it would have been obvious to one having ordinary skill in the art to modify Al-Ali by using audio sensors that are microphones. Please note that microphones are described in applicant’s specification as a type of non-contact audio sensor [see para 32 of applicant’s specification 10/26/2018… “the non-contact audio sensor is a MEMS (microelectro-mechanical system) microphone sensor.”]. Thus, at least structurally the microphone is capable of being a non-contact audio acquisition module.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang by replacing the ECG acquisition module with a contactless acquisition module that the uses contactless ECG electrodes 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen to replace Al-Ali in view of Yang in view of Cao in view of Airaksinsen’s sensor array with a wearable vest embedded with sensors similarly to that disclosed by Melman because absent unexpected results such a modification would allow for continuous monitoring of individual without impeding an individual’s movement.

Regarding Claim 24
A method for health condition monitoring [see abstract… “systems and methods for using multiple physiological parameter inputs to determine multiparameter confidence in respiratory rate measurements.”], comprising steps of:
 (a)    providing a sensor assembly [see Fig. 1 element 13], a portable device and a server the portable device being capable of communicating between the wearable device and the server [see para 32… “the monitoring system 10 is a portable monitoring system” and see para 47… “The patient monitor 205 can communicate with the external devices via a wired and/or wireless connection.  The external devices can include a central monitoring station (such as a nurses' monitoring station), a server, a laptop computer, a cell phone, a smart phone, a personal digital assistant, a kiosk, other patient monitors, or other clinician devices.”. Based on these sections, element 10 electrodes for acquiring ECG and/or bioimpedance signals”], a contact audio acquisition module [see para 23… “Acoustic sensors, including piezoelectric acoustic sensors, can be used to measure breath sounds and other biological sounds of a patient”] and a first and second signal processing and analysis module on a server [see para 32… “The sensors 13 can generate respective signals by measuring a physiological parameter of the patient 12.  The signals are then processed by one or more processors 19.  The one or more processors 19 then communicate the processed signal to the display 11.” The one or more processors is at least a first and second signal processing and analysis module];
(b)    capturing ECG signals by the contact ECG acquisition module [ see para 65… “in one embodiment, PWTT is determined as a time difference between a peak of an R-wave 335 of a QRS complex of an ECG signal 330 to the foot point 345 of a plethysmograph signal 340.”] and capturing a respiratory sound signal and a heart sound signal by the  contact audio acquisition module from the user [see para 25.. “The physiological sensors can include, for example, acoustic sensors for acquiring breath and/or heart sounds”];
(c)    processing the ECG signals, the respiratory sound signal and the heart sound signal by the first signal processing and analysis module to perform QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) The heart rate can be derived from an ECG signal”  And see para 65… “in one embodiment, PWTT is determined as a time difference between a peak of an R-wave 335 of a QRS complex of an ECG signal 330 to the foot point 345 of a plethysmograph signal 340.” And see para 4 “a processor configured to: derive a first respiratory rate measurement from the acoustic respiratory signal, derive a second respiratory rate measurement from one or both of the photoplethysmographic signal and the electrical signal”. Deriving a second respiratory rate from the electrical signal refers to obtaining a respiratory rate from ECG (as ECG is the electrical signal). Thus processing occurs by one of processors (with one processor being a first signal processing and analysis module) that includes determining heart rate, a QRS complex, and a respiratory rate all from the ECG data.]; and
(d) processing the ECG signals, the respiratory sound signal and the heart sound signal by the second signal processing and analysis module to perform heart sound localization, heart sound cancellation, respiratory sound restoration, and sound based RR determination, and thus obtaining information for health condition monitoring [see para 32… “The sensors 13 can generate respective signals by measuring a physiological parameter of the patient 12.  The signals are then processed by one or more processors 19.  The one or more processors 19 then communicate the processed signal to the display 11.” And see para 23… “Acoustic sensors, including piezoelectric acoustic sensors, can be used to measure breath sounds and other biological sounds of a patient.  Breath sounds obtained from an acoustic sensor placed on the neck, chest, and/or other suitable location can be processed by a patient monitor to derive one or more physiological parameters of a patient, including respiratory rate.” And see para 4 “a processor configured to: derive a first respiratory rate measurement from the acoustic respiratory signal, derive a second respiratory rate measurement from one or both of the photoplethysmographic signal and the electrical signal”. Deriving a respiratory rate from acoustic respiratory signal is at least sound based RR determination. Thus processing occurs by one of processors (with one processor being a second signal processing and analysis module) that includes heart sound localization, heart sound cancellation, respiratory sound restoration and sound based RR determination]
However, Al-Ali only discloses a sensor assembly [see Fig. 1 element 13] which is not really a wearable device and thus Al-Ali fails to disclose providing a wearable device. Additionally, Al- Ali discloses using contact ECG acquisition modules and contacting audio acquisition modules. Therefore, Al-Ali fails to fully disclose a “non-contact ECG acquisition module”, a “non-contact audio acquisition module” and these modules being embedded in the wearable device as claimed. Additionally, Al Ali discloses both the first signal processing and analysis module and the second signal processing and analysis module being on the server. Thus, Al Ali further fails to disclose the first signal processing and analysis module being embedded in the wearable device as claimed.
Yang discloses microphones as a known audio sensor used in measuring body sounds [see para 29… “Capture system 110 may include, for example, a microphone positioned on the body of a human subject that detects the body sound.”] in the The present invention relates to physiological monitoring and, more particularly, filtering of an acoustic physiological signal containing respiration sound and heart sound to isolate respiration sound”]
Cao discloses non-contact electrodes [see para 22… “non-contact electrodes (NCEs) for ECG measurement”] in the analogous art of cardiovascular diagnostics [see para 19… “wirelessly monitoring a patient's health, such as e.g., the patient's cardiovascular health”].
Airaksinen discloses that using sensors that obtain cardiovascular parameters without contacting the skin provides the advantage of a reduction in skin irritation which helps improve the ability to monitor physiological signals longer with minimal skin irritation [see para 23… “An advantage of using the signal indicative of cardiovascular motion with respect to the ECG is that there is no need to provide electrical contact to the individual's skin and thus the skin irritation can be significantly minor especially in long lasting and/or repetitive use.”] in the analogous art of cardiovascular diagnostics [see abstract… “An apparatus for determining information indicative of cardiac malfunctions and abnormalities includes a processing device”]
Melman discloses a vest embedded with physiological sensors [see Fig. 1A pg. 4 lines 1-5… “Figs. 1A and 1 B are schematic drawings of an exemplary vest as worn by the patient” and claim 12… “The garment of claim 1, additionally comprising at least one sensor for sensing other physiological conditions”] so as to allow for continual diagnostic monitoring without impeding an individual’s movement [see pg. 1 lines 15-25… “In the medical monitoring area, multi-channel patient monitors are currently available. These monitors are hard-wired between the patient-worn sensors and the processing/display module. They are bulky and unsuitable for less than intensive, critical care monitoring. These bedside and console monitors offer multi-parameter sensing, but are not intended to be worn directly by the patient. It would therefore be desirable to have a system which can be worn by the subject being monitored and which can provide alarm indications to caregivers in the immediate vicinity of the subject being monitored.”] Additionally, Melman discloses integrating the wearable device with external processors so that sensors in the wearable device are responsive to external commands  [Pg. 13 lines 5-15 of Melman see “In another embodiment of the invention the Smartphone manages the complete flow of process. The Smartphone has a "Start" key, on the touch screen, which starts the measurement sequence. When the patent hits "Start", the Smartphone communicates with the electronic means to ensure all communication and functions are in a working condition.”] this integration of at least both analysis modules with the wearable device is at least a form of partial embedding of the first signal processing and analysis modules with the wearable device as claimed.
Since Al-Ali is silent as to the exact structure of the audio sensors and Yang discloses that a microphone is a known audio sensor used in measuring respiratory and cardiovascular properties, it would have been obvious to one having ordinary skill in the art to modify Al-Ali by using audio sensors that are microphones. Please note that microphones are described in applicant’s specification as a type of non-contact audio sensor [see para 32 of applicant’s specification 10/26/2018… “the non-contact audio sensor is a MEMS (microelectro-mechanical system) microphone sensor.”]. Thus, at least structurally the microphone is a non-contact audio acquisition module.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen to replace Al-Ali in view of Yang in view of Cao in view of Airaksinsen’s sensor array with a wearable vest embedded with sensors similarly to that disclosed by Melman because absent unexpected results such a modification would allow for continuous monitoring of individual without impeding an individual’s movement.


Regarding Claim 2, see rejection to claim 1, in particular as discussed above in claim 1. Fig. 1 of Melman which provides the wearable device for Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman is to a vest and as mentioned in rejection to claim 1 above as well, para 47 of Al-Ali [see … “The patient monitor 205 can communicate with the external devices via a wired and/or wireless connection.  The external devices can include a central monitoring station (such as a nurses' monitoring station), a server, a laptop computer, a cell phone, a smart phone, a personal digital assistant, a kiosk, other patient monitors, or other clinician devices.”.] discloses a portable device as a smart phone.


Regarding Claim 3, see rejection to claim 1 which discusses that both the ECG acquisition module and the audio acquisition module not contacting the skin as to prevent skin irritation.

Regarding Claims 4-6:
Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman discloses the invention substantially as claimed including all the limitations of claim 1 above.
However, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman is silent as to the exact number of either ECG sensors or audio sensors used or how they are applied. Thus, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman fails to disclose an ECG acquisition module comprising 3 or more ECG sensors, the placement of ECG sensors as stated in claim 5, or the audio acquisition module including two more audio sensors.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view Cao in view of Airaksinsen in view Melman by including 3 non-contacting ECG sensors and 2 non-contacting audio sensors for the non-contact ECG acquisition module and the non-contact audio acquisition module because absent unexpected results this a mere duplication of parts  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. With respect to claim 5, since the modified invention includes 3 non-contact ECG sensors, it is at least capable of placing the sensors as claimed.

Regarding Claims 9-12:
Pg. 13 lines 5-15 of Melman, the reference that teaches the wearable device for the modified invention, [see “In another embodiment of the invention the Smartphone manages the complete flow of process. The Smartphone has a "Start" key, on the touch screen, which starts the measurement sequence. When the patent hits "Start", the Smartphone communicates with the electronic means to ensure all communication and functions are in a working condition.”] discloses the wearable device as including a configuration where a smart phone controls operation of the sensors. As discussed in rejection to claim 1, Al-Ali discloses a smart phone which is a portable device. The ability to receive and control sensor operations implies that the wearable device includes the hardware of at least a microcontroller with data storage and a first transceiver as recited in claim 9. Additionally, the ability to transmit and receive communication from the phone recites a second transceiver as recited in claim 10. With respect to claim 11, para 74 of Al-Ali [see “The wireless communication can employ any of a variety of wireless technologies, such as Wi-Fi (802.11x), Bluetooth”] discloses the smart phone devices used in the modified invention as having the ability to communicate by Bluetooth as recited in claim 11. Finally, the ability to communicate 

Regarding Claim 13, see labelled figure of Melman (reference teaching wearable device) for Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman directly below. 

    PNG
    media_image1.png
    1051
    942
    media_image1.png
    Greyscale



Additionally, a single ECG sensor may be used, that uses conductive fabric (1002), such as EeonTex 170NW-Pl-15”] which discloses the wearable device of Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman discloses using a conductive cloth that ensures secure grounding as claimed. Also see labelled Figure of Melman directly below rejection to claim 13 which shows two strips of sensors elements 200.

Regarding Claims 16 and 27, para 4 of Al-Ali [see “a processor configured to: derive a first respiratory rate measurement from the acoustic respiratory signal, derive a second respiratory rate measurement from one or both of the photoplethysmographic signal and the electrical signal, and use the second respiratory rate measurement to calculate a confidence in the first respiratory rate measurement.”] discloses using a derivative process from the electrical signal (which refers to the ECG). Additionally, as indicated in rejection to claims 1 and 24 above, QRS detection is performed by the first signal processing and analysis module. Thus, QRS detection is performed by a derivative processing based technique as claimed.

Regarding Claims 19 and 30, para 62 of Al-Ali [see “analysis of the variability in the instantaneous heart rate in the frequency domain (for example, by taking the Fourier transform of the instantaneous heart rate signal in the time domain) can provide an indication of respiratory rate that can be used to assess confidence in a respiratory rate measurement derived from an acoustic sensor or another type of sensor.”] discloses performing a Fourier transformation of respiratory data which is understood to include 

Regarding Claims 20 and 31, see para 110 of Al-Ali [see “the respiratory rate analyzer 660 can implement one or more of the following: a least mean squares algorithm (LMS), a least squares algorithm, a recursive least squares (RLS) algorithm, wavelet analysis, a joint process estimator, an adaptive joint process estimator, a least-squares lattice joint process estimator, a least-squares lattice predictor, a correlation canceller, 
optimized or frequency domain implementations of any of the above, any other linear predictor, combinations of the same, and the like.”] discloses a reclusive least square algorithm. Furthermore, since, Fourier transforms are being used as discussed in rejection to claim 19 above, this least squares algorithm applied with a Fourier transform is understood to recite this limitation. 


Regarding Claims 21 and 32 see para 110 of Al-Ali [see “the respiratory rate analyzer 660 can implement one or more of the following: a least mean squares algorithm (LMS), a least squares algorithm, a recursive least squares (RLS) algorithm, wavelet analysis, a joint process estimator, an adaptive joint process estimator, a least-squares lattice joint process estimator, a least-squares lattice predictor, a correlation canceller, 
optimized or frequency domain implementations of any of the above, any other linear predictor, combinations of the same, and the like.”] discloses using linear predictions in 

Regarding Claims 22 and 33, see para 46 of Al-Ali [“The envelope can be identified using an analog envelope detector such as a diode-based envelope detector or a digital detector employing such techniques as a Hilbert transform, squaring and low-pass filtering”] which further discloses squaring respiratory data. Furthermore, since, Fourier transforms are being used as discussed in rejection to claim 19 above, the respiratory rate is interpreted as being estimated similarly as that claimed. Additionally para 110 of Al-Ali [see “the respiratory rate analyzer 660 can implement one or more of the following: a least mean squares algorithm (LMS), a least squares algorithm, a recursive least squares (RLS) algorithm, wavelet analysis, a joint process estimator, an adaptive joint process estimator, a least-squares lattice joint process estimator, a least-squares lattice predictor, a correlation canceller, optimized or frequency domain implementations of any of the above, any other linear predictor, combinations of the same, and the like.”] discloses using a reclusive least square algorithm. S Additionally, para 68 of Al-Ali [“this integration of at least both analysis modules with the wearable device is at least a form of partial embedding of the first signal processing and analysis modules with the wearable device as claimed”] discloses analyzing specifically the power from a Fourier transformation. Squaring, providing a least squares algorithm, squaring respiratory data, and performing a Fourier transformation and analyzing the 


Regarding Claims 23 and 25, see para 91 of Al-Ali [“the respiratory rate analyzer 645 can generate the respiratory rate output RR.sub.out based on a combination of the inputs RR.sub.AR and RR.sub.PO.  For example, the respiratory rate analyzer 645 could average the two respiratory rate inputs.  This average could be a weighted average or the like (see, e.g., FIG. 6C).”] which discloses providing a weighted average between both RR values. Furthermore, para 111 of Al-Ali [see “The respiratory rate analyzer 660 can then perform a weighted average of the remaining values or select from these values, for example, based on confidence values.”] discloses that the weighted average is based on confidence values which implies that the better confidence value (ie better signal quality) the heavier weight.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman as applied to claims 1 and 6 above, and further in view of Boric-Lubecke et al (US 20080074307) hereafter known as Boric-Lubecke.
Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman discloses the invention substantially as claimed including all the limitations of claims 1 and 6 above including a microphone sensor.

Boric-Lubecke discloses that MEMS designed sensors are easily integrated onto flexible substrates [see para 125… “Exemplary fabrication technologies for the various implementations may include thin- and thick-film polymers, electroplated contacts and RF conductors, micro/nano-machined bio-potential electrodes, and nanotechnology, MEMS, or other transducer components that could be integrated on flexible carriers or substrates.”] in the analogous art of physiological diagnostics [see abstract… “Systems and methods for detecting presence and/or physiological motion of at least one subject”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman by modifying the microphones to be MEMS microphone sensors similarly to that disclosed by Boric-Lubecke as this would help further integrate the audio sensors on the wearable device (ie a flexible carrier).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman as applied to claim 1 above, and further in view of Tran et al (US 20110181422) hereafter known as Tran.
Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman discloses the invention substantially as claimed including all the limitations of claim 1 above.
	However, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman is silent as to the exact design of the audio sensors and thus fails to disclose “a 
Tran discloses that sound sensors with a bell shape are well known in the field of physiological diagnostics to detect physiological sound that provide information on the cardiovascular health of a user [see para 357…. “Obstruction or stenosis across the aortic or pulmonic valves also may give rise to a murmur of this type.  These murmurs are usually longer and louder than the innocent murmur, and reach a peak intensity in mid-systole.  The murmur of aortic stenosis is harsh in quality and is heard equally well with either the bell or the diaphragm.” And para 42… “The mesh network includes one or more mesh network wearable medical appliances 8A which can monitor physiological measurements such as EKG, EMG, EEG, bioimpedance sensor, heart rate sensor, blood pressure sensor, or insulin sensor, among others.”]
Since a bell shape is known in the field of physiological diagnostics to be an optimal shape for audio devices to determine details on cardiovascular health, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman to include audio sensors with a bell shape similarly to that described by Tran.


Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman as applied to claims 1 and 24 respectively above, and further in view of Banet et al (US 20170188972) hereafter known as Banet.

Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman discloses the invention substantially as claimed including all the limitations of claims 1 and 24 respectively above. Additionally, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman discloses filtering ECG signal information as well as discussed in para 83 of Al-Ali [“the electrocardiograph 520, the capnograph/capnometer 525, and the bioimpedance monitor 530 are standalone patient monitors that can provide filtered and/or processed signals to the patient monitor 505.”]
However, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman fails to disclose the bandwidth used in the filtering of ECG signals and thus fails to disclose filtering between .67-150Hz as claimed.
Banet discloses that noise for ECG waveforms is often present at 50 to 60 Hz in the analogous art of cardiovascular diagnostics [see para 79… “With further processing (e.g. detection of R-R intervals in neighboring QRS complexes), the ECG waveform yields HR and HRV.  To counteract the well-known effects of noise caused by common-mode frequencies (typically present at 50 or 60 Hz, and caused by the electrical grid)”] 
Since noise for ECG waveforms is known to occur at 50-60Hz as taught by Banet, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman to set the filter for ECG waveforms to 50-60Hz remove any potential noise.

17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman as applied to claims 1 and 24 respectively above, and further in view of Chakravarthy et al (US 20160135708) hereafter known as Chakravarthy.
Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman discloses the invention substantially as claimed including all the limitations of claims 1 and 24 above including determining a QRS (which is QRS detection)
However, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman fails to disclose pattern matching another QRS detection with a template in the second signal processing and analysis module as claimed.
Chakravathy discloses that obtaining two QRS measurements, aligning and matching the patterns can provide additional information on a heart’s health in the form of a QT interval [see para 7… “QRS onset and QRS peak information are detected with respect to the first EKG signal and QRS peak and T-wave offset information with respect to the second EKG signal.  A first plurality of beats associated with the first measured EKG signal are matched with a second plurality of beats associated with the second EKG signal to align the QRS peaks of the first plurality of beats with the QRS peaks of the second plurality of beats.  A QT interval is calculated based on the detected QRS onset information associated with the first EKG signal and T-wave offset information associated with the second EKG signal.  Abnormalities in the QT interval are detected based on the calculated QT interval.”] in the analogous art of cardiovascular diagnostics [see para 2… “Monitoring of the heart's electrical signals—electrocardiogram signals--is utilized to monitor the cardiac cycle of patients in order to detect various conditions and disorders”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman to include detecting another QRS and pattern matching this QRS in the second analysis signal and analysis module so that additional information with respect to the cardiovascular health can be determined.

Claims 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view of Melman as applied to claims 1 and 24 respectively above, and further in view of Lahiji et al (US 20110137209) hereafter known as Lahiji.
Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman discloses the invention substantially as claimed including all the limitations of claims 1 and 24 above which includes collecting respiratory sound and heart sound.
However, Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman never disclose providing an adaptive filter with ANC configuration as claimed.
Lahiji discloses that the use and application of adaptive noise cancellation is well known in the field of diagnostics to aid in the audio recording and physiological diagnostics of internal organs [see para 5… “Other techniques involve adaptive noise cancellation using multi-microphones.  See, e.g., Y.-W. Bai, C.-L. Lu, "The embedded digital stethoscope uses the adaptive noise cancellation filter and the type I Chebyshev IIR bandpass filter to reduce the noise of the heart sound", IEEE Proceedings of international workshop on Enterprise networking and Computing in Healthcare Industry (HEALTHCOM), pp.  278-281, June 2005.” And “The present invention relates to methods, apparatus and systems for listening to internal organs of a body.”]
Since the application of using a filter for adaptive noise cancellation is a known means to help aid in listening to the internal organs of the body as discussed by Lahiji, it would have been obvious to one having ordinary skill in the art  at the time the invention was filed to modify Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman by applying such a process to Al-Ali in view of Yang in view of Cao in view of Airaksinsen in view Melman’s audio analysis as well to help improve the accuracy of physiological parameters recorded.


Allowable Subject Matter
Importing claim 17 into claim 1 and further including the adaptive threshold to filter as disclosed in para 49 of applicant’s specification received on 10/26/2018 would overcome the prior art.

Example amended language is as follows:

Claim 1:
A system for health condition monitoring comprising a wearable device, a portable device and a server, the portable device being capable of communicating between the 
a non-contact ECG acquisition module embedded in the wearable device for capturing ECG signals from a user wearing the wearable device;
a non-contact audio acquisition module embedded in the wearable device for capturing a respiratory sound signal and a heart sound signal from the user wearing the wearable device;
a first signal processing and analysis module embedded in the wearable device and connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module, and the first signal processing and analysis module is connected with the non-contact audio acquisition module for receiving and processing the respiratory sound signal and the heart sound signal; and
a second signal processing and analysis module provided on the server for receiving and processing the ECG signals, the respiratory sound signal and the heart sound signal uploaded by the portable device, wherein heart sound localization, heart sound cancellation, respiratory sound restoration, and sound based RR determination 
wherein another QRS detection is performed in the second signal processing and analysis module by a template matching based technique
wherein the template matching based technique applies adaptive thresholding which is used to remove intervals that exceed a pre-defined percentage

Claim 1 as proposed recites a system for health condition monitoring comprising a wearable device, a portable device and a server, the portable device being capable of communicating between the wearable device and the server. Additionally, the system for health condition monitoring further includes a non-contact ECG acquisition module embedded in the wearable device for capturing ECG signals from a user wearing the wearable device and a non-contact audio acquisition module embedded in the wearable device for capturing a respiratory sound signal and a heart sound signal from the user a first signal processing and analysis module embedded in the wearable device and connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module, and the first signal processing and analysis module is connected with the non-contact audio acquisition module for receiving and processing the respiratory sound signal and the heart sound signal; and a second signal processing and analysis module provided on the server for receiving and processing the ECG signals, the 
The closest prior art of record is Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy. Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy discloses a system for health condition monitoring comprising a wearable device, a portable device and a server, the portable device being capable of communicating between the wearable device and the server. Additionally Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy discloses further includes a non-contact ECG acquisition module embedded in the wearable device for capturing ECG signals from a user wearing the wearable device and a non-contact audio acquisition module embedded in the wearable device for capturing a respiratory sound signal and a heart sound signal from the user a first signal processing and analysis module embedded in the wearable device and connected with the non-contact ECG acquisition module for receiving and processing the ECG signals, wherein QRS detection, HR (heart rate) calculation and ECG derived RR (respiratory rate) determination are performed in the first signal processing and analysis module, and the first signal processing and analysis module is connected with 
However, Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy fails to disclose the template matching technique applies adaptive thresholding which is used to remove intervals that exceed a pre-defined percentage. Furthermore, nothing in the prior art when viewed with Yang in view of Cao in view of Airaksinsen in view of Melman in view of Chakravathy obviates this deficiency. It is important to note that using pattern matching with adaptive thresholds to filter QRS signals is not itself allowable, but rather it is using this pattern matching in combination with ECG acquisition for QRS detection and audio recording for respiratory sound and heart sound combined with the ECG and sound sensors embedded in a wearable device without contact to a user that define this invention in relation to the prior art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792